Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant's response, filed 09 March 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Status of Claims
Claims 1-3, 5, 9, and 21 are currently pending and have been examined.
Claims 1-3, 5, 9, and 21 have been amended.
Claims 4, 6-8, 10-20, and 22-28 have been canceled.
Claims 1-3, 5, 9, and 21 have been rejected.

Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c). Accordingly, the effective filing date for the instant application is 26 April 2016 claiming benefit to Provisional Application 62/327,743.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5, 9, and 21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1 – Statutory Categories of Invention:
Claims 1-3, 5, 9, and 21 are drawn to a system which is a statutory category of invention.
Step 2A – Judicial Exception Analysis, Prong 1:
Independent claim 1 recites a computer program for producing a medical report in part performing the steps of: analyzing gaze data to determine a subset of image data that defines a region of interest within the medical image; combining the image data, the subset of image data identifying a region of interest, and the voice data into an input; comparing the input to a hierarchical tree structure in a database, the hierarchical tree structure comprising a plurality of root nodes, each root node associated with one or more child notes, wherein a root node represents a template and each child node represents a set of terms available to populate a field of the template, the comparing step further comprising the steps of: matching the input to a term of the set for each child node, wherein the matching step uses a first dot product score of a vector representing the input and a vector representing the term of the set; selecting the term at each child node that has the dot product score closest to 1; populating the field of the template represented at the root node associated with the child node having the selected term; repeating the matching step, selecting step, and populating step until all fields of each template are populated with the selected terms; matching the input against the populated templates, wherein the matching step uses a second dot product score of a vector representing the input and a vector representing each populated template; and selecting the populated template that as the dot product score closest to one. 
These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2)(III)(c)(3) citing the abstract idea grouping for metal processes using a computer as a tool to perform the mental process).
Independent claim 1 also recites, in part, accessing image data from a database, the image data including one or more medical images; outputting at least one view of a medical image selected by a user; collecting gaze data of the user reviewing the selected medical image; receiving voice data of the user; and displaying the selected populated template. These steps amount to methods of organizing human activity which includes functions relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people, social activities, and human behavior; satisfying or avoiding a legal obligation; advertising, marketing, and sales activities or behaviors; and managing human mental activity (MPEP § 2106.04(a)(2)(II)(C) citing the abstract idea grouping for methods of organizing human activity for managing personal behavior or relationships or interactions between people – also note October 2019 Update: Subject Matter Eligibility  on p. 5 and MPEP § 2106.04(a)(2)(II) stating certain activity between a person and a computer may fall within the “certain methods of organizing human activity” grouping).
Step 2A – Judicial Exception Analysis, Prong 2:
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to instructions to implement the judicial exception using a computer [MPEP 2106.05(f)].
Claim 1 recites a display device. The specification defines the display device as a monitor, touch screen, or any other computer peripheral device capable of entering and/or viewing data (Detailed Description on p. 33 lines 22-23). The use of a display device, in this case to display medical images and display the template, only recites the display device as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
Claim 1 recites a computer program stored in one or more non-transitory computer-readable mediums. The specification defines the non-transient, non-volatile memory/ non-transitory computer-readable mediums as main memory including, for example, random access memory (RAM), read-only memory (ROM), mass storage device, or any combination thereof; secondary memory 1312 may include, for example, a hard disk unit, a removable storage unit, or any combination (Detailed Description on p. 35 lines 9-12). The use of a non-transient, non-volatile memory/ non-transitory computer-readable mediums, in this case to storing data and program code, only recites the non-transient, non-volatile memory / non-transitory computer-readable mediums as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”). 
Claim 1 recites a processor. The specification defines the processor as either a special purpose or a general-purpose digital signal processor device that processes certain information (Detailed Description on p. 35 lines 6-8). The use of a processor, in this case to implement the program code of the claimed invention, only recites the processor as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
Claim 1 recites collecting and receiving gaze data using a first input device and receiving voice data of the user from a second input device. The specification defines the input devices as any standard input devices – such as a mouse, keyboard, touch-screen, any other user interface (Summary on p. 6 lines 7-8), a microphone, a keyboard, or a mouse (Detailed Description on p. 18 lines 27-28), microphones, touch sensors, or eye tracking devices (Detailed Description on p. 34-35) wherein the device descriptions are provided as exemplary technology. The use of an input device, in this case to receive user based data, only recites the input device as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”). Additionally, the input device is only recited as a tool which only serves to input data for use by the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity that amounts to mere data gathering to obtain input) and is therefore not a practical application of the recited judicial exception.
Claim 1 recites displaying on a display device the selected populated template. This limitation is only recited as a tool which only serves as display/output of the data determined from the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity that amounts to post-solution output on a well-known display device) and is therefore not a practical application of the recited judicial exception. 
The above claims, as a whole, are therefore directed to an abstract idea.
Step 2B – Additional Elements that Amount to Significantly More: 
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of instructions to implement the abstract idea on a computer. 
Claim 1 recites a display device, a first input from a first input device, a second input from a second input device, one or more non-transitory computer-readable mediums, and a processor. 
Each of these elements is only recited as a tool for performing steps of the abstract idea, such as the use of the storage mediums to store data, the computer and data processing devices to apply the algorithm, the display device to display selected results of the algorithm, and generic data input into the system. These additional elements therefore only amount to mere instructions to perform the abstract idea using a computer and are not sufficient to amount to significantly more than the abstract idea (MPEP 2016.05(f) see for additional guidance on the “mere instructions to apply an exception”).
Each additional element under Step 2A, Prong 2 is analyzed in light of the specification’s explanation of the additional element’s structure. The claimed invention’s additional elements do not have sufficient structure in the specification to be considered a not well-understood, routine, and conventional use of generic computer components. Note that the specification can support the conventionality of generic computer components if “the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)” (Berkheimer in III. Impact on Examination Procedure, A. Formulating Rejections, 1. on p. 3).
Claim 1 recites displaying on a display device the selected populated template. The courts have decided that presenting generated data as well-understood, routine, conventional activity when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II) other types of activities example iv. presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.
Abbreviated Analysis for Depending Claims: 
Claim 2 recites the analyzing step further comprising the step of: detecting patterns of visual fixations and saccades of the user.
Claim 3 recites locating clinical information corresponding to the region of interest the clinical information including at least one of context information from studies of similar medical images, a patient's health, and a patient's medical history; and displaying on the display device the clinical information in the selected template. 
Each of these steps of the preceding dependent claims 2 and 3 only serve to further limit or specify the features of independent claim 1, and hence are nonetheless directed towards fundamentally the same abstract idea as the independent claim and utilize the additional elements already analyzed in the expected manner.
Claim 5 recites wherein the voice data comprises an utterance spoken by the user that is converted to text by speech recognition software. The use of speech recognition software, in this case to convert speech to text, only recites the software as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014). Additionally, the use of speech recognition software to convert speech to text is considered well-understood, routine, and conventional. This position is supported by Rao (US Patent Pub No 2005/0216272)(see Background in ¶ 0003 teaching on the state of the art for speech to text software)(treated as a review under MPEP § 2106.07(a)(III)(C) that describes the state of the art and discusses what is well-known and in common use in the relevant industry). 
Claim 9 recites assigning an identifier specific to a patient, locating a data set containing tagged images, wherein images in the data set include the identifier, and processing the set of tagged image using a machine learning algorithm to produce a first machine learning model.  The inclusion of generating a machine learning model (on the local device or shared over a federated network) to process the images, is well-understood, routine, and conventional. This position is supported by (1) Skripack et al., Creating a data exchange strategy for radiotherapy research: Towards federated databases and anonymised public datasets, 113(3) Radiotherapy and Oncology 303-309 (Dec. 2014); (2) Cootes and Taylor, Statistical models of appearance for medical image analysis and computer vision, Medical Imaging 2001 235-248 (2001); and (3) Tourassi et al., Investigating the link between radiologists' gaze, diagnostic decision, and image content, 20(6) J of the American Med Informatics Ass 1067-1075 (June 13, 2013). 
Claims 21 recites wherein image data comprises one or more selected from the group: image projection data, anatomy data, functional parameter data, geometric parameter data, and pathology data. The limitations of the preceding dependent claim only serves to further limit or specify the features of independent claim 1, and hence is nonetheless directed towards fundamentally the same abstract idea as the independent claim and utilizes the additional elements already analyzed in the expected manner. 
Claims 1-3, 5, 9, and 21 are therefore rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, and 21 are rejected under Endrikhovski et al. (US Patent App No 2008/0062383)[hereinafter Endrikhovski] in view of Roberge et al. (US Patent App No 2011/0264652)[hereinafter Roberge] in further view of Becker et al. (US Patent App No 2014/0257854)[hereinafter Becker]. 
As per claim 1, Endrikhovski teaches on the following limitations of the claim:
a computer program stored in one or more transitory computer-readable mediums for producing a medical report, the computer program comprising instructions for performing the steps of is taught in the Summary on p. 1 ¶ 0014-15 and in the Detailed Description in ¶ 0031-33 (teaching on a computer program on a computer system for analyzing gaze data and additional user input to generate a medical report); 
outputting by the processor onto a display device at least one view of a selected medical image selected by a user is taught in the Detailed Description on p. 3 ¶ 0040  (teaching on a user accessing a digital image for display on the device for which the gaze data is to be collected and displaying said medical image);
collecting by the processor gaze data of the user reviewing the selected medical image, wherein the gaze data is received using a first input device is taught in the Detailed Description on p. 3 ¶ 0041 and p. 2 ¶ 0027-29 (teaching on collecting gaze data from the gaze data acquisition device);
receiving by the processor voice data of the user from a second input device is taught in the Detailed Description on p. 4 ¶ 0051 and p. 4 ¶ 0058 (teaching on the second input coming from a microphone and stored as a voice file);
analyzing by the processor the gaze data to determine a subset of image data that defines a region of interest within the medical image is taught in the Detailed Description on p. 3 ¶ 0041, p. 3 ¶ 0043, p. 3-4 ¶ 0051, and p. 4 ¶ 0053-58 (teaching on the system analyzing the gaze data to determine a region of interest within the image); -AND-
combining by the processor the image data, the subset of image data identifying a region of interest, and the voice data into an input is taught in the Detailed Description on p. 4 ¶ 0053-0056 and in the Figures at fig. 3 (teaching on the system combining the image data, the region of interest data, and the voice annotation for input into an annotation system).
Endrikhovski fails to teach the following limitation of claim 1. Roberge, however, does teach the following: 
comparing by the processor the input to a hierarchical tree structure in a database is taught in the Summary in ¶ 0049-51 and in the Figures at fig. 2 (teaching on a template base hierarchical tree structure);
the hierarchical tree structure comprising a plurality of root nodes, each root node associated with one or more child nodes wherein a root node represents a template and each child node represents a set of terms available to populate a field of the template, the comparing step further comprising the steps of is taught in the Summary in ¶ 0049-51 and in the Figures at fig. 2 (teaching on the hierarchical tree structure comprising root node signifying one or more templates and child nodes signifying the term fields within the templates to be populated);
matching by the processor the input to a term of the set for each child node, wherein the matching step uses a first dot product score of a vector representing the input and a vector representing the term of the set is taught in the Summary in ¶ 0061-65,  in the Detailed Description in ¶ 0144-146, in the Claims at claim 1 step C and D, claim 12, and claim 13 (teaching on matching the input term to the corresponding term of the template term field and calculating a match score via a dot product representing the distance between the input term vector and the template term vector);
selecting by the processor the term at each child node that has the dot product score closest to 1 is taught in the Summary in ¶ 0065, in the Detailed Description in ¶ 0144-146 and in the Claims at claim 1 step e (teaching on selecting the child node of the template that has the maximum dot product score, wherein the score represents a percentage and therefore is necessarily the score closest to one);
populating by the processor the field of the template represented at the root node associated with the child node having the selected term is taught in the Summary in ¶ 0061-65 and in the Claims at claim 1 step g  (teaching on populating the template fields with the associated child node's best scoring match);
repeating by the processor the matching step, selecting step, and populating step until all fields of each template are populated with the selected terms is taught in the Summary in ¶ 0057, ¶ 0061, and in the Claims at claim 1 step f and h (teaching on repeating the matching, selection, and population step for each term for every template field of every available template);
matching the input against the populated templates, wherein the matching step uses a second dot product score of a vector representing the input and a vector representing each populated template is taught in the Summary in ¶ 0065-66, in the Detailed Description in ¶ 0151, and in the Claims at claim 1 step i (teaching on matching the input terms to the populated template via a second dot product score between the input term vector and each populated template vector to find the best match); -AND-
selecting the populated template that has the dot product score closest to 1; and is taught in the Summary in ¶ 0065-66, in the Detailed Description in ¶ 0151, and in the Claims at claim 1 step i (teaching on selecting the root node, i.e. the template, that has the highest score wherein the score represents a percentage and therefore is necessarily the score closest to one);
displaying on a display device the selected populated template is taught in the Summary in ¶ 0066, and in the Claims at claim 1 step k and claim 5 (teaching on displaying the populated template to the user via a display device).
One having ordinary skill in the art at the time the invention was filed would combine the gaze data analysis system of Endrikhovski to include the template selection and population system of Roberge with the motivation of “allow[ing] for normal variations in human expression such as differences in word order and grammatical form, incomplete phrasings, extraneous terms, synonymous terms, and multi-term phrasings” (Roberge in the Summary in ¶ 0072). 
Both Endrikhovski and Roberge fail to teach the following limitation of claim 1. Becker, however, does teach the following: 
accessing image data from a database, the image data including one or more medical images is taught in the Claims in claim 1 step (a) and in the Detailed Description on p. 12 ¶ 0123 (teaching on selecting a image from an image repository for further medical analysis).
One having ordinary skill in the art at the time the invention was filed would combine the gaze data analysis system of Endrikhovski and Roberge to include the ability to store and sort through a database of patient images for analysis of Becker with the motivation of “provid[ing] scan reviewing and patient treating physicians with the capability to acquire accurate patient-specific diagnostic information from each of the images or scans” (Becker in the Background on p. 2 ¶ 0009). 
As per claim 2, the combination of Endrikhovski, Roberge, and Becker discloses all of the limitations of claim 1. Endrikhovski also discloses the following: 
the method of claim 1, the analyzing step further comprising the step of: detecting patterns of visual fixations and saccades of the user is taught in the Detailed Description on p. 3 ¶ 0041-43, p. 2 ¶ 0027-30, and p. 3 ¶ 0037 (teaching on detecting a pattern of visual fixations and the saccades of the user's gaze).
As per claim 5, the combination of Endrikhovski, Roberge, and Becker discloses all of the limitations of claim 1. Endrikhovski fails to teach the following limitation of claim 5. Roberge, however, does teach the following: 
the computer program of claim 1, further comprising: wherein the voice data comprises an utterance spoken by the user that is converted to text by speech recognition software is taught in the Background in ¶ 0007, the Summary in ¶ 0046, and the Detailed Description in ¶ 0167 (teaching on converting voice data created by the user's spoken utterances to text via a speech recognition software).
One having ordinary skill in the art at the time the invention was filed would combine the gaze data analysis system of Endrikhovski to include the voice to text software of Roberge so that “the utterance can be entered or inputted into a system through an audio pickup such as a microphone” and processed for use (Roberge in the Summary in ¶ 0046). 
As per claim 21, the combination of Endrikhovski, Roberge, and Becker discloses all of the limitations of claim 1. Endrikhovski also discloses the following: 
the method of claim 1, wherein image data comprises one or more selected from the group: image projection data, anatomy data, functional parameter data, geometric parameter data, and pathology data is taught in the Detailed Description in ¶ 0062-63 (teaching on the image data including data related to the image projection type).
Claims 3 and 9 are rejected under Endrikhovski et al. (US Patent App No 2008/0062383)[hereinafter Endrikhovski] in view of Roberge et al. (US Patent App No 2011/0264652)[hereinafter Roberge] in further view of Becker et al. (US Patent App No 2014/0257854)[hereinafter Becker] in further view of Zhang et al. (US Patent App No 2007/0274585)[hereinafter Zhang]. 
As per claim 3, The combination of Endrikhovski, Roberge, and Becker discloses all of the limitations of claim 1. Endrikhovski fails to teach the following; Roberge, however, does disclose:
displaying on the display device the clinical information in the selected template is taught in the Summary in ¶ 0066, and in the Claims at claim 1 step k and claim 5 (teaching on displaying the populated template to the user via a display device).
One having ordinary skill in the art at the time the invention was filed would combine the gaze data analysis system of Endrikhovski to include the template selection and population system of Roberge with the motivation of “allow[ing] for normal variations in human expression such as differences in word order and grammatical form, incomplete phrasings, extraneous terms, synonymous terms, and multi-term phrasings” (Roberge in the Summary in ¶ 0072). 
The combination of Endrikhovski, Roberge, and Becker discloses all of the limitations of claim 1. Endrikhovski fails to teach the following; Zhang, however, does disclose:
the computer program of claim 1, further comprising the step of: locating clinical information corresponding to the region of interest is taught in the Detailed Description on p. 4 ¶ 0058-60 (teaching on utilizing clinical information regarding the region of interest); -AND-
the clinical information including at least one of context information from studies of similar medical images, a patient's health, and a patient's medical history; and is taught in the Detailed Description on p. 4 ¶ 0060 (teaching on the clinical information including the patient medical history).
One having ordinary skill in the art at the time the invention was filed would combine the gaze data analysis system of Endrikhovski, Roberge, and Becker to include the image data having patient clinical data associations of Zhang with the motivation of “aid[ing] the diagnostician when displaying and examining medical images for detection, diagnosis, and treatment [that]… conform to the existing workflow patterns … [and] are helpful for improving efficiency and diagnostic accuracy (Zhang in the Detailed Description on p. 3 ¶ 0045). 
As per claim 9, the combination of Endrikhovski, Roberge, and Becker discloses all of the limitations of claim 1. Endrikhovski fails to teach the following; Zhang, however, does disclose:
the computer program of claim 1, further comprising the steps of: assigning an identifier specific to a patient is taught in the Figures at fig. 1 reference character W0 and in the Detailed Description on p. 3 ¶ 0047 (teaching on a patient registration that associates all image and annotation data for a patient under one patient data structure);
locating a data set containing tagged images, wherein images in the data set include the identifier; and is taught in the Figures at fig. 1 reference character W0 and in the Detailed Description on p. 3 ¶ 0047 (teaching on images associated with a patient being in a unique data structure); -AND-
processing the set of tagged image using a machine learning algorithm to produce a first machine learning model is taught in the Detailed Description on p. 7 ¶ 0091-93 (teaching on a "learning mode" where the imaging processing model is trained using supervised learning by the user).
One having ordinary skill in the art at the time the invention was filed would combine the gaze data analysis system of Endrikhovski, Roberge, and Becker to include the image data having patient clinical data associations wherein the image processing using a supervised learning model of Zhang with the motivation of “aid[ing] the diagnostician when displaying and examining medical images for detection, diagnosis, and treatment [that]… conform to the existing workflow patterns … [and] are helpful for improving efficiency and diagnostic accuracy (Zhang in the Detailed Description on p. 3 ¶ 0045). 

Response to Arguments
Applicant's arguments filed 09 March 2022 with respect to 35 USC § 101 have been fully considered but they are not persuasive. First Applicant asserts that the instant claims amount to a practical application via recording observations and findings, producing a report that is not time consuming and limiting or eliminating errors, and enabling the user to select the content that is being observe/ the input[s] that are produced from such observations/ report that results from the review. Applicant then outlines the inventive concept of how the best template is selected and provides that the objectives of the instant claims. While Examiner agrees that aspects of the instant claims may be inventive, improvements to the abstract idea of recording observations or findings, selecting templates from a set of templates, or preparing a report using certain features of a ROI do no amount to a practical application under MPEP § 2106.04(d). Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology (MPEP § 2106.05(a)(II)).
If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art (MPEP § 2106.05(a)).
Examiner acknowledges that appropriate corrections to or cancellation of the claims for the previous 35 U.S.C. 112(a) and (b) rejections has been made and withdraws the rejections accordingly. 

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN JACKSON whose telephone number is (571) 272-5389 and fax number is (571) 273-1626. The examiner can normally be reached on Monday – Thursday, 6:30 AM - 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/J.L.J./ Examiner, Art Unit 3626


/EVANGELINE BARR/
Primary Examiner, Art Unit 3626